Exhibit 10.18

Schedule of Omitted Documents

of CNL Healthcare Properties, Inc.

The following mortgage agreements (First) have not been filed as an exhibit
pursuant to Instruction 2 of Item 601 of Regulation S-K; these documents are
substantially identical in all material respects to Exhibit 10.3 to this Form
8-K:

 

  1. Leasehold Deed of Trust and Security Agreement (North Mountain Medical
Plaza) dated August 16, 2013, by CHP North Mountain AZ MOB Owner, LLC to First
American Title Insurance Company for the benefit of The Prudential Insurance
Company of America (Filed herewith.).

 

  2. Deed of Trust (Escondido Medical Arts Centre) dated August 16, 2013, by CHP
Escondido CA MOB Owner, LLC for the benefit of The Prudential Insurance Company
of America (Filed herewith.)

 

  3. Open-End Mortgage and Security Agreement (Cleveland Clinic Chestnut
Commons) dated August 16, 2013, by CHP Chestnut Commons OH MOB Owner, LLC for
the benefit of The Prudential Insurance Company of America (Filed herewith.)

 

  4. Leasehold Deed of Trust and Security Agreement (John C. Lincoln Medical
Plaza I and II) dated August 16, 2013, by CHP Lincoln Plaza AZ MOB Owner, LLC to
First American Title Insurance Company for the benefit of The Prudential
Insurance Company of America (Filed herewith.)

The following mortgage agreements (Second) have not been filed as an exhibit
pursuant to Instruction 2 of Item 601 of Regulation S-K; these documents are
substantially identical in all material respects to Exhibit 10.4 to this Form
8-K:

 

  1. Leasehold Deed of Trust and Security Agreement (North Mountain Medical
Plaza) dated August 16, 2013, by CHP North Mountain AZ MOB Owner, LLC to First
American Title Insurance Company for the benefit of The Prudential Insurance
Company of America (Filed herewith.).

 

  2. Deed of Trust (Escondido Medical Arts Centre) dated August 16, 2013, by CHP
Escondido CA MOB Owner, LLC for the benefit of The Prudential Insurance Company
of America (Filed herewith.)

 

  3. Open-End Mortgage and Security Agreement (Cleveland Clinic Chestnut
Commons) dated August 16, 2013, by CHP Chestnut Commons OH MOB Owner, LLC for
the benefit of The Prudential Insurance Company of America (Filed herewith.)

 

  4. Leasehold Deed of Trust and Security Agreement (John C. Lincoln Medical
Plaza I and II) dated August 16, 2013, by CHP Lincoln Plaza AZ MOB Owner, LLC to
First American Title Insurance Company for the benefit of The Prudential
Insurance Company of America (Filed herewith.)

The following recourse liabilities guaranty agreements have not been filed as an
exhibit pursuant to Instruction 2 of Item 601 of Regulation S-K; these documents
are substantially identical in all material respects to Exhibit 10.10 to this
Form 8-K:

 

  1. Recourse Liabilities Guaranty (Cleveland Clinic Chestnut Commons) dated
August 16, 2013, executed by CNL Healthcare Properties, Inc. (CHP Chestnut
Commons OH MOB Owner, LLC) in favor of The Prudential Insurance Company of
America (Filed herewith.)

 

  2. Recourse Liabilities Guaranty (John C. Lincoln Medical Plaza I and II)
dated August 16, 2013, executed by CNL Healthcare Properties, Inc. in favor of
The Prudential Insurance Company of America (Filed herewith.)

 

  3. Recourse Liabilities Guaranty (Escondido Medical Arts Centre) dated
August 16, 2013, executed by CNL Healthcare Properties, Inc. in favor of The
Prudential Insurance Company of America (Filed herewith.)

 

  4. Recourse Liabilities Guaranty (North Mountain Medical Plaza) dated
August 16, 2013, executed by CNL Healthcare Properties, Inc. favor of The
Prudential Insurance Company of America (Filed herewith.)

 

1



--------------------------------------------------------------------------------

The following property management agreements have not been filed as an exhibit
pursuant to Instruction 2 of Item 601 of Regulation S-K; these documents are
substantially identical in all material respects to Exhibit 10.16 to this Form
8-K:

 

  1. Property Management and Leasing Agreement dated August 16, 2013, by and
between CHP Chestnut Commons OH MOB Owner, LLC and Holladay Property Services
Midwest, Inc. (Filed herewith.)

 

  2. Property Management and Leasing Agreement dated August 16, 2013, by and
between CHP Leawood KS MOB Owner, LLC and Holladay Property Services Midwest,
Inc. (Filed herewith.)

 

  3. Property Management and Leasing Agreement dated August 16, 2013, by and
between CHP North Mountain AZ MOB Owner, LLC and Holladay Property Services
Midwest, Inc. (Filed herewith.)

The following supplemental guaranty agreements have not been filed as an exhibit
pursuant to Instruction 2 of Item 601 of Regulation S-K; these document are
substantially identical in all material respects to Exhibit 10.17 to this Form
8-K:

 

  5. Supplemental Guaranty (Cleveland Clinic Chestnut Commons) dated August 16,
2013, executed by CHP Chestnut Commons OH MOB Owner, LLC in favor of The
Prudential Insurance Company of America (Filed herewith.)

 

  6. Supplemental Guaranty (John C. Lincoln Medical Plaza I and II) dated
August 16, 2013, executed by CHP Lincoln Plaza AZ MOB Owner, LLC in favor of The
Prudential Insurance Company of America (Filed herewith.)

 

  7. Supplemental Guaranty (Escondido Medical Arts Centre) dated August 16,
2013, executed by CHP Escondido CA MOB Owner, LLC in favor of The Prudential
Insurance Company of America (Filed herewith.)

 

  8. Supplemental Guaranty (North Mountain Medical Plaza) dated August 16, 2013,
executed by CHP North Mountain AZ MOB Owner, LLC in favor of The Prudential
Insurance Company of America (Filed herewith.)

 

2